DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/04/2021 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
This communication is considered fully responsive to the amendment filed on 12/12/2021. Claims 1, 11, 13, 14, 16 and 19 have been amended. No new claim has been added and no claim has been canceled. The objection to the claims1, 11 have been withdrawn in view of the applicant’s amendment. Claims 1-20 are pending.
Response to Arguments
The applicants’ arguments, filed on 12/12/2021, with respect to “Method and apparatus for single network slice selection assistance information based congestion control in mobile communications” have been considered but are moot. The herein cited features(s) are newly added to previously rejected claims and the arguments are directed to newly added features which have been addressed in instant Office action with newly identified/applied prior art (see details below), thus rendering respective argument moot. A new reference of Watfa et al. (US 20200404734, henceforth “Watfa2”) is used to reject independent claims 11 and 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 7, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 20200396648, US-provisional-application US 62862102, cited for priority, henceforth “Watfa”) and in view of LG Electronics (3GPP TSG-CT WG1 Meeting #117, C1-193160, Reno (NV), USA, 13-17 May 2019, hemchforth “LG”).
Examiner’s note: in what follows, references are drawn to Watfa unless otherwise mentioned.
Regarding claim 1, Watfa teaches a method, comprising: 
receiving, by a processor of an apparatus, a message with a back-off timer from a network node (FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, see [0111]-[0113]. Referring to the updated S-NSSAI values, a UE receives a backoff timer, initially associated with what was provided at establishment, see [0114].  FIG. 13 illustrates a communications device with a processor 1304, see [0122]-[0123]. This technique is used for receiving, by a processor of an apparatus, a message with a back-off timer from a network node of a wireless network.); 
determining, by the processor, whether the back-off timer is applied in all public land mobile networks (PLMNs) (FIG. 9 operations 900 begin, at 905, by receiving an indication to start a backoff timer, determining mapping information for a protocol data unit (PDU) session. At 910, the UE refrains from sending session management requests for PDU the UE receives a backoff timer applicable in all PLMNs and the UE had requested a specific S-NSSAI during PDU session establishment, the UE associates the backoff timer with the mapped S-NSSAI of the HPLMN for the PDU session, see [0111]-[0113]. The 5GSM congestion re-attempt indicator IE is introduced to indicate whether the backoff timer (BO) applies for the serving PLMN only or for all PLMNs, see [0109]. This technique is used for determining, by the processor, whether the back-off timer is applied in all public land mobile networks (PLMNs).); 
(The missing/crossed out limitations will be discussed in view of LG.); and 
associating, by the processor, the back-off timer with a mapped home PLMN (HPLMN) single-network slice selection assistance information (S- NSSAI) of a protocol data unit (PDU) session in an event that the back-off timer is applied in all PLMNs and in an event that the S-NSSI is provided by the network node or by the apparatus (FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, in accordance with certain aspects of the present disclosure, see [0111]. Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S-NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment…If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped info in the selected S-NSSAI matches the mapped info associated with the BO timer, see [0109]. A UE re-initiates the UE requested PDU session establishment procedure with a new PDU session ID for the: PDU session type associated with the present PDU session, SSC mode associated with the present the S-NSSAI associated with a mapped S-NSSAI if provided in the UE-requested PDU session establishment procedure of the present PDU session, see [0115]. According to certain aspects, when the UE receives a backoff timer applicable in all PLMNs and the UE had requested a specific S-NSSAI during PDU session establishment, the UE associates the backoff timer with the mapped S-NSSAI of the HPLMN for the PDU session, see [0113]. The UE receives (from the network e.g. the AMF) the S-NSSAI of VPLMN 1 with the mapping information, see [0080].).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1)  starting, by the processor, the back-off timer. However, LG discloses the missing/crossed limitations comprising: (1) starting, by the processor, the back-off timer (The network detects and starts performing S-NSSAI based congestion control when one or more S-NSSAI congestion criteria as specified in 3GPP TS 23.501 [8] are met. The network stores an S-NSSAI congestion back-off timer on a per UE, S-NSSAI, and optionally DNN basis… 5GS session management timers T3584 for the S-NSSAI based congestion control are started and stopped on a per S-NSSAI and DNN basis, see pages [1-2].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
Regarding claim 16, Watfa teaches an apparatus, comprising: 
a transceiver which, during operation, wirelessly communicates with a network node of a wireless network (FIG. 1 is a block diagram conceptually illustrating a ; and 
a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising (FIG. 13 illustrates a communications device that includes various components configured to perform operations for the techniques. The processor 1304 is coupled to the transceiver 1308, see [0122].): 
receiving, via the transceiver, a message with a back-off timer from the network node (FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, see [0110]-[0113]. Referring to the updated S-NSSAI values, a UE receives a backoff timer, initially associated with what was provided at establishment, see [0114].  FIG. 13 illustrates a communications device with a processor 1304, see [0122]-[0123]. This technique is used for receiving, via the transceiver, a message with a back-off timer from the network node.); 
determining whether the back-off timer is applied in all public land mobile networks (PLMNs) (FIG. 9 operations 900 begin, at 905, by receiving an indication to start a backoff timer, determining mapping information for a protocol data unit (PDU) session. At 910, the UE refrains from sending session management requests for PDU sessions which have same mapping information as the PDU session while the backoff timer is running. According to certain aspects, when the UE receives a backoff timer applicable in all PLMNs and the UE had requested a specific S-NSSAI during PDU session establishment, the UE associates the backoff timer with the mapped S-NSSAI of the HPLMN for the PDU session, see [0111]-[0113]. The 5GSM congestion re-attempt indicator IE is introduced to indicate whether the backoff timer ; 
(The missing/crossed out limitations will be discussed in view of LG.); and 
associating the back-off timer with a mapped home PLMN (HPLMN) single-network slice selection assistance information (S- NSSAI) of a protocol data unit (PDU) session in an event that the back- off timer is applied in all PLMNs and in an event that the S-NSSI is provided by the network node or by the apparatus (FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, in accordance with certain aspects of the present disclosure, see [0111]. Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S-NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment…If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped info in the selected S-NSSAI matches the mapped info associated with the BO timer, see [0109]. A UE re-initiates the UE requested PDU session establishment procedure with a new PDU session ID for the: PDU session type associated with the present PDU session, SSC mode associated with the present PDU session, DNN associated with the present PDU session, and the S-NSSAI associated with a mapped S-NSSAI if provided in the UE-requested PDU session establishment procedure of the present PDU session, see [0115]. According to certain aspects, when the UE receives a backoff timer applicable in all PLMNs and the UE had requested a specific S-NSSAI during PDU session establishment, the UE associates the backoff timer with the mapped S-NSSAI of the HPLMN for the PDU session, see [0113]. 
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1)  starting the back-off timer. However, LG discloses the missing/crossed limitations comprising: (1) starting the back-off timer (The network detects and starts performing S-NSSAI based congestion control when one or more S-NSSAI congestion criteria as specified in 3GPP TS 23.501 [8] are met. The network stores an S-NSSAI congestion back-off timer on a per UE, S-NSSAI, and optionally DNN basis… 5GS session management timers T3584 for the S-NSSAI based congestion control are started and stopped on a per S-NSSAI and DNN basis, see pages [1-2].), (2) associating the back-off timer with a mapped home PLMN (HPLMN) single-network slice selection assistance information (S- NSSAI) of a protocol data unit (PDU) session in an event that the back- off timer is applied in all PLMNs ("The back-off timer is applied in all PLMNs" in the 5GSM congestion re-attempt indicator IE means that the back-off timer is associated with an S-NSSAI for HPLMN, see pages [1-3].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
Regarding claim 2, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches further comprising: 
transmitting, by the processor, a request message to the network node, wherein the request message comprises (FIG. 13 shows a processor 1304. FIG. 5, Operations 500 may be performed by UE 120a shown in FIG. 1 and/or UE 1002 shown in FIG. 10. Operations 500 begin, at 505, by sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network., see [0088]-[0090]. The missing/crossed out limitations will be discussed in view of LG.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the request message comprises at least one of a PDU session establishment request, a PDU session modification request, and a PDU session release request. However, LG discloses the missing/crossed limitations comprising: (1) the request message comprises at least one of a PDU session establishment request, a PDU session modification request, and a PDU session release request (The S-NSSAI associated with T3584 is the S-NSSAI provided by the UE during the PDU session establishment. The DNN associated with T3584 is the DNN provided by the UE during the PDU session establishment. If no S-NSSAI but DNN is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no S-NSSAI and a DNN provided to the network during the PDU session establishment. If no DNN but S-NSSAI is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no DNN and an S-NSSAI provided to the network during the PDU session establishment. If no DNN and no S-NSSAI is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no DNN and no S-NSSAI, see pages [1-3]. Examiner’s note: Examiner addressed first option of 3 options.).

Regarding claim 4, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches wherein the determining comprises determining whether the back-off timer is applied in all PLMNs according to an apply back-off timer (ABO) parameter (The 5GSM congestion re-attempt indicator IE is introduced to indicate whether the backoff timer (BO) applies for the serving PLMN only or for all PLMNs, see [0109]. This technique is used for determining whether the back-off timer is applied in all PLMNs according to an apply back-off timer (ABO) parameter.).
Regarding claim 17, Watfa and LG  teach all the claim limitations of claim 16 above; and Watfa further teaches wherein, during operation, the processor further performs operations comprising: 
transmitting, via the transceiver, a request message to the network node, wherein the request message comprises (FIG. 13 shows a processor 1304. FIG. 5, Operations 500 may be performed by UE 120a shown in FIG. 1 and/or UE 1302 shown in FIG. 13. Operations 500 begin, at 505, by sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network., see [0088]-[0090]. The missing/crossed out limitations will be discussed in view of LG.).
at least one of a PDU session establishment request, a PDU session modification request, and a PDU session release request. However, LG discloses the missing/crossed limitations comprising: (1) at least one of a PDU session establishment request, a PDU session modification request, and a PDU session release request (The S-NSSAI associated with T3584 is the S-NSSAI provided by the UE during the PDU session establishment. The DNN associated with T3584 is the DNN provided by the UE during the PDU session establishment. If no S-NSSAI but DNN is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no S-NSSAI and a DNN provided to the network during the PDU session establishment. If no DNN but S-NSSAI is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no DNN and an S-NSSAI provided to the network during the PDU session establishment. If no DNN and no S-NSSAI is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no DNN and no S-NSSAI, see pages [1-3]. Examiner’s note: Examiner addressed first option of 3 options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
Regarding claim 5, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches further comprising: 
transmitting, by the processor, (FIG. 13 shows a processor 1304. The present disclosure Allowed NSSAI (A­NSSAI), see [0086]. FIG. 5 operations 500 begin, at 505, by sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network. At 510, the UE receives, from the network entity, a response with an IE identifying one or more of the PDU sessions allowed to be transferred to the target network and indicating valid slice information in the target network for those PDU sessions allowed to be transferred, see [0089]-[0091]. The missing/crossed out limitations will be discussed in view of LG.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) transmitting, by the processor, a PDU session establishment request message with a valid S-NSSAI to the network node. However, LG discloses the missing/crossed limitations comprising: (1) transmitting, by the processor, a PDU session establishment request message with a valid S-NSSAI to the network node (The S-NSSAI associated with T3584 is the S-NSSAI provided by the UE during the PDU session establishment, see pages [1-3]. This technique is used for transmitting, by the processor, a PDU session establishment request message with a valid S-NSSAI to the network node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
Regarding claim 6, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches further comprising: transmitting, by the processor, (FIG. 10 shows a processor 1004. FIG. 5 operations 500 begin, at 505, by sending, to a network entity, a request with an information element (IE) indicating one or more protocol data unit (PDU) sessions to be transferred from a source network to a target network, see [0088]-[0090]. The aspects of the present disclosure provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S­NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment. If no S-NSSAI is provided, then the BO timer is associated with no S-NSSAI, see [0109]. The missing/crossed out limitations will be discussed in view of LG.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) transmitting, by the processor, a PDU session establishment request message with no S-NSSAI to the network node. However, LG discloses the missing/crossed limitations comprising: (1) a PDU session establishment request message with no S-NSSAI to the network node (The S-NSSAI associated with T3584 is the S-NSSAI provided by the UE during the PDU session establishment. The DNN associated with T3584 is the DNN provided by the UE during the PDU session establishment. If no S-NSSAI but DNN is provided by the UE along the PDU SESSION ESTABLISHMENT REQUEST message, then T3584 is associated with no S-NSSAI and a DNN provided to the network during the PDU session establishment, see pages [1-3]. This technique is used for transmitting, by the processor, a PDU session establishment request message with no S-NSSAI to the network node.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order 
Regarding claim 7, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches further comprising: (When a UE has NSSAI for VPLMN 1, the UE is set S-NSSAI of VPLMN (in the R-NSSAI IE) associated with the same mapping information as that received in the PCO and set the mapping information to Hl, see [0083]. The missing/crossed out limitations will be discussed in view of LG.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) registering, by the processor, in a visited PLMN (VPLMN), wherein the back-off timer is not associated with a serving PLMN S- NSSAI but associated with the mapped HPLMN S-NSSAI. However, LG discloses the missing/crossed limitations comprising: (1) registering, by the processor, in a visited PLMN (VPLMN), wherein the back-off timer is not associated with a serving PLMN S- NSSAI but associated with the mapped HPLMN S-NSSAI (“5GSM congestion re-attempt indicator” for 5GSM message indicating whether the SM congestion occurs in the registered PLMN or the home PLMN (HPLMN) for the S-NSSAI based congestion control. "The back-off timer is applied in all PLMNs" in the 5GSM congestion re-attempt indicator IE means that the back-off timer is associated with an S-NSSAI for HPLMN, see pages [1-3].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
Regarding claim 10, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches wherein (The missing/crossed out limitations will be discussed in view of LG.). 
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the back-off timer comprises at least one of a congestion back-off timer T3584 and a congestion back-off timer T3585. However, LG discloses the missing/crossed limitations comprising: (1) the back-off timer comprises at least one of a congestion back-off timer T3584 and a congestion back-off timer T3585 (In the UE, 5GS session management timers T3584 for the S-NSSAI based congestion control are started and stopped on a per S-NSSAI and DNN basis. In the UE, 5GS session management timers T3585 for the S-NSSAI based congestion control are started and stopped on a per S-NSSAI basis, see pages [1-3]. So, the back-off timer comprises at least one of a congestion back-off timer T3584 and a congestion back-off timer T3585.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
Claims 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 20200396648, US-provisional-application US 62862102, cited for priority, henceforth “Watfa”) and in view of LG Electronics (3GPP TSG-CT WG1 Meeting #117, C1-193160, Reno (NV), USA, 13-17 May 2019, hemchforth “LG”) and further in view of Watfa et al. (US 20200404734, henceforth “Watfa2”).
Regarding claim 11, Watfa teaches a method, comprising: 
receiving, by a processor of an apparatus, a message with a back-off timer from a network node of a wireless network (FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, see [0110]-[0113]. Referring to the updated S-NSSAI values, a UE receives a backoff timer, initially associated with what was provided at establishment, see [0114].  FIG. 13 illustrates a communications device with a processor 1304, see [0122]-[0123]. This technique is used for receiving, by a processor of an apparatus, a message with a back-off timer from a network node.); 
(The techniques provide herein allow for the S-NSSAI associated with a PDU session to be updated during the lifetime of the PDU session. Aspects of the present disclosure also provides options for verifying the association of 5GSM back-off (BO) timers with S-NSSAI, see [0087]. The missing/crossed out limitations will be discussed in view of LG.); 
receiving, by the processor, a 5th generation session management (5GSM) message from the network node (A UE receives a backoff timer, see [0113]. Aspects of the present disclosure also provides techniques for accounting for updated S-NSSAI associations in other scenarios, such as in the event of a cause code indicating a reactivation requested (the 5GSM cause used by the network to request a PDU session reactivation.), see [0115]. Aspects of the present disclosure, however, allow for this scenario to be updated, for example, for the case when the 5GSM cause #39 is received after the S-NSSAI has been updated, see [0117]. This technique is used for receiving, by the processor, a 5th generation session management (5GSM) message from the network node.); 
determining, by the processor, whether an S-NSSAI of a PDU session of the 5GSM message provided by the network node or by the apparatus is  (Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated SNSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment….The 5GSM congestion re-attempt indicator IE was introduced to indicate whether the BO applies for the serving PLMN only or for all PLMNs, see [0109]. The missing/crossed out limitations will be discussed in view of Watfa2.); and 
 (The missing/crossed out limitations will be discussed in view of Watfa2.).  
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) starting, by the processor, the back-off timer associated with a single- network slice, (2) determining, by the processor, whether an S-NSSAI of a PDU session of the 5GSM message provided by the network node or by the apparatus is same as the S-NSSAI associated with the back-off timer, (3) stopping, by the processor, the back-off timer in an event that the S- NSSAI of PDU session of the 5GSM message is the same as the S-NSSAI associated with the back-off timer. However, LG discloses the missing/crossed limitations comprising: (1) starting, by the processor, the back-off timer associated with a single- network sliceback-off timer on a per UE, S-NSSAI, and optionally DNN basis… 5GS session management timers T3584 for the S-NSSAI based congestion control are started and stopped on a per S-NSSAI and DNN basis, see pages [1-3].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
However, Watfa2 discloses the missing/crossed limitations comprising: (2) determining, by the processor, whether an S-NSSAI of a PDU session of the 5GSM message provided by the network node or by the apparatus is same as the S-NSSAI associated with the back-off timer, (3) stopping, by the processor, the back-off timer in an event that the S- NSSAI of PDU session of the 5GSM message is the same as the S-NSSAI associated with the back-off timer (For 2 and 3: The WTRU may receive a notification message that contains at least a list of PDU IDs, and optionally DNN and/or S-NSSAI. The notification message may also include an explicit indication about the termination of congestion per PDU ID. Upon reception of this message, the WTRU may verify if it has any back-off timers running per PDU ID, DNN, S-NSSAI, or any combination. If the WTRU has a corresponding session management back-off timer running for at least any of the PDU IDs in the notification message, the WTRU may stop the corresponding back-off timer and consider that the session management towards at least the SMF, the DNN, the S-NSSAI, or a combination thereof is over, see [0150].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Watfa2 in 
Regarding claim 19, Watfa teaches an apparatus, comprising: 
a transceiver which, during operation, wirelessly communicates with a network node of a wireless network (FIG. 1 is a block diagram conceptually illustrating a telecommunications system with base station, UEs etc. FIG. 14 illustrates a communications device that includes various components configured to perform operations for the techniques. It includes a transceiver 1408, see [0125]-[0126].); and 
a processor communicatively coupled to the transceiver such that, during operation, the processor performs operations comprising (FIG. 14 illustrates a communications device that includes various components configured to perform operations for the techniques. The processor 1404 is coupled to the transceiver 1108, see [0125]-[0126].): 
receiving, via the transceiver, a message with a back-off timer from the network node (FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, see [0110]-[0113]. Referring to the updated S-NSSAI values, a UE receives a backoff timer, initially associated with what was provided at establishment, see [0114].  FIG. 13 illustrates a communications device with a processor 1304, see [0122]-[0123]. This technique is used for receiving, via the transceiver, a message with a back-off timer from the network node.); 
(The techniques provide herein allow for the S-NSSAI associated with a PDU session to be updated during the lifetime of the PDU session. Aspects of the present disclosure also provides options for verifying the ; 
receiving, via the transceiver, a 5th generation session management (5GSM) message from the network node ((A UE receives a backoff timer, see [0113]. Aspects of the present disclosure also provides techniques for accounting for updated S-NSSAI associations in other scenarios, such as in the event of a cause code indicating a reactivation requested (the 5GSM cause used by the network to request a PDU session reactivation.), see [0115]. Aspects of the present disclosure, however, allow for this scenario to be updated, for example, for the case when the 5GSM cause #39 is received after the S-NSSAI has been updated, see [0117]. This technique is used for receiving, by the processor, a 5th generation session management (5GSM) message from the network node.); 
determining, by the processor, whether an S-NSSAI of a PDU session of the 5GSM message provided by the network node or by the apparatus is (Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated SNSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment….The 5GSM congestion re-attempt indicator IE was introduced to indicate whether the BO applies for the serving PLMN only or for all PLMNs, see [0109]. This technique is used for determining whether an S-NSSAI of PDU session of the 5GSM message is the S-NSSAI associated with the back-off timer.); and 
 (The missing/crossed out limitations will be discussed in view of Watfa2.).  
 starting, by the processor, the back-off timer associated with a single- network slice, (2) determining, by the processor, whether an S-NSSAI of a PDU session of the 5GSM message provided by the network node or by the apparatus is same as the S-NSSAI associated with the back-off timer, (3) stopping, by the processor, the back-off timer in an event that the S- NSSAI of PDU session of the 5GSM message is the same as the S-NSSAI associated with the back-off timer. However, LG discloses the missing/crossed limitations comprising: (1) starting, by the processor, the back-off timer associated with a single- network sliceback-off timer on a per UE, S-NSSAI, and optionally DNN basis… 5GS session management timers T3584 for the S-NSSAI based congestion control are started and stopped on a per S-NSSAI and DNN basis, see pages [1-3].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN change and the back-off timer is associated with an S-NSSAI for HPLMN, see (LG, pages [1-3]).
However, Watfa2 discloses the missing/crossed limitations comprising: (2) determining, by the processor, whether an S-NSSAI of a PDU session of the 5GSM message provided by the network node or by the apparatus is same as the S-NSSAI associated with the back-off timer, (3) stopping, by the processor, the back-off timer in an event that the S- NSSAI of PDU session of the 5GSM message is the same as the S-NSSAI associated with the back-off timer (For 2 and 3: The WTRU may receive a notification message that contains at least a list of PDU IDs, and optionally DNN and/or S-NSSAI. The notification message may also include an explicit indication about the termination of congestion per PDU ID. Upon reception of this message, the WTRU may verify if it has any back-off timers running per PDU ID, DNN, S-NSSAI, or any combination. If the WTRU has a corresponding session management back-off timer running for at least any of the PDU IDs in the notification message, the WTRU may stop the corresponding back-off timer and consider that the session management towards at least the SMF, the DNN, the S-NSSAI, or a combination thereof is over, see [0150].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Watfa2 in order to make a more effective method extended to make the overall system more efficient, see (Watfa2, [0131]).
Regarding claim 15, Watfa, LG and Watfa2 teach all the claim limitations of claim 11 above; and Watfa further teaches (Aspects of the present disclosure provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S­NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment. If no S-NSSAI is provided, then the BO timer is associated with no S-NSSAI. This is also applicable for PDN connections that are transferred from EPS to SGS. The 5GSM congestion re-attempt indicator IE was introduced to indicate whether the BO applies for the serving PLMN only or for all PLMNs, see [0109]. The missing/crossed out limitations will be discussed in view of LG.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) wherein when the back-off timer is applied in a registered public land mobile networks (RPLMN), the S-NSSAI of PDU session of the 5GSM message comprises a serving PLMN S-NSSAI of PDU session of the 5GSM message. However, LG discloses the missing/crossed limitations comprising: (1) wherein when the back-off timer is applied in a registered public land mobile networks (RPLMN), the S-NSSAI of PDU session of the 5GSM message comprises a serving PLMN S-NSSAI of PDU session of the 5GSM message (5GSM congestion re-attempt indicator” for 5GSM message indicating whether the SM congestion occurs in the registered PLMN (RPLMN) or the home PLMN (HPLMN) for the S-NSSAI based congestion control. The back-off timer is per PLMN granularity, according to current stage 2 specification, when the UE receives a SM back-off timer, it doesn’t know whether it is from VPLMN or HPLMN in the roaming case because the S-NSSAI for the VPLMN may be the same with the S-NSSAI for the HPLMN for a PDU Session. CT1 implemented this indication to indicate whether the back-off timer is applied in all PLMNs, or in RPLMN only…"The back-off timer is applied in all PLMNs" in the 5GSM congestion re-attempt indicator IE means that the back-off timer is associated with an S-NSSAI for HPLMN, see pages [1-3]. So, when the back-off timer is applied in a registered public land mobile networks (RPLMN), the S-NSSAI of PDU session of the 5GSM message comprises a serving PLMN S-NSSAI of PDU session of the 5GSM message. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of LG in order to make a more effective method by clarifying S-NSSAI based congestion control upon PLMN .
Claims 3, 8, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 20200396648, US-provisional-application US 62862102, cited for priority, henceforth “Watfa”) in view of LG Electronics (3GPP TSG-CT WG1 Meeting #117, C1-193160, Reno (NV), USA, 13-17 May 2019, hemchforth “LG”) and further in view of Liu (US 20200177333, US-provisional-application US 62774113, cited for priority, henceforth “Liu”).
Regarding claim 3, Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches wherein (The UE may be configured to locally release all the PDU sessions that were requested to be transferred to the target system/VPLMN see [0107]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the message comprises at least one of a PDU session establishment reject, a PDU session modification reject, and a PDU session release command. However, Liu discloses the missing/crossed limitations comprising: (1) the message comprises at least one of a PDU session establishment reject, a PDU session modification reject, and a PDU session release command (SMF 110 supports functionalities relating to UP subscriber sessions, e.g., establishment, modification and release of Protocol Data Unit (PDU) sessions, see page [8], lines [5-10]. Examiner’s note: Examiner addressed at least one option of 3 options).

Regarding claim 18, Watfa and LG  teach all the claim limitations of claim 16 above; and Watfa further teaches wherein the message comprises at least one of a PDU session establishment reject, a PDU session modification reject, and a PDU session release command (The UE may be configured to locally release all the PDU sessions that were requested to be transferred to the target system/VPLMN see [0107]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the message comprises at least one of a PDU session establishment reject, a PDU session modification reject, and a PDU session release command. However, Liu discloses the missing/crossed limitations comprising: (1) the message comprises at least one of a PDU session establishment reject, a PDU session modification reject, and a PDU session release command (SMF 110 supports functionalities relating to UP subscriber sessions, e.g., establishment, modification and release of Protocol Data Unit (PDU) sessions, see page [8], lines [5-10]. Examiner’s note: Examiner addressed at least one option of 3 options).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Liu in order to make a more effective method by providing improved techniques for data transport in communication systems, see (Liu, [0010].).
Regarding claim 8 , Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches  wherein (The missing/crossed out limitations will be discussed in view of Liu.). 
 	As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the message comprises a 5th generation session management (5GSM) cause value #67 which represents insufficient resources for a specific slice and data network name (DNN) or a 5GSM cause value #69 which represents insufficient resources for a specific slice. However, Liu discloses the missing/crossed limitations comprising: (1) the message comprises a 5th generation session management (5GSM) cause value #67 which represents insufficient resources for a specific slice and data network name (DNN) or a 5GSM cause value #69 which represents insufficient resources for a specific slice (The 5GSM cause #67 "insufficient resources for specific slice and DNN" or the 5GSM cause #69 "insufficient resources for specific slice", see page [23], lines [25-27].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Liu in order to make a more effective method by providing improved techniques for data transport in communication systems, see (Liu, [0010].).
Regarding claim 9 , Watfa and LG  teach all the claim limitations of claim 1 above; and Watfa further teaches further comprising: (Aspects of the present disclosure provides options for verifying the association of 5GSM back-off (BO) timers with S-NSSAI, see [0087]. FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, in accordance with certain aspects of the present disclosure, see [0076]. Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S-NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment…If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped info in the selected S-NSSAI matches the mapped info associated with the BO timer, see [0074]. A UE re-initiates the UE requested PDU session establishment procedure with a new PDU session ID for the: PDU session type associated with the present PDU session, SSC mode associated with the present PDU session, DNN associated with the present PDU session, and the S-NSSAI associated with a mapped S-NSSAI if provided in the UE-requested PDU session establishment procedure of the present PDU session, see [0115]. The missing/crossed out limitations will be discussed in view of Liu.). 
 	As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) registering, by the processor, in a home PLMN (HPLMN); determining, by the processor, whether the mapped HPLMN S-NSSAI is received from the network node; and associating, by the processor, the back-off timer with the mapped HPLMN S-NSSAI in an event that the mapped HPLMN S-NSSAI is received from the network node. However, Liu discloses the missing/crossed limitations comprising: (1) registering, by the processor, in a home PLMN (HPLMN); determining, by the processor, whether the mapped HPLMN S-NSSAI is received from the network node; and associating, by the processor, the back-off timer with the mapped HPLMN S-NSSAI in an event that the mapped HPLMN S-NSSAI is received from the network node (FIG. 2 item 212 shows  a processor. The UE includes the PDU session information (PDU session ID, old PDU session ID, S-NSSAI, mapped configured S-NSSAI from the configured NSSAI for the HPLMN, DNN, request type). If an S-NSSAI is to be included, the UE shall set the S-NSSAI IE to the S-NSSAI selected for the PDU session from the allowed NSSAI for the serving PLMN, associated with the mapped configured NSSAI for the HPLMN, see page 13, lines [1-15]. The S-NSSAI associated with the PDU session identified by the PDU session ID is allowed for the target access type, the AMF shall forward the 5GSM message, the PDU session ID, the S-NSSAI, the mapped configured S-NSSAI from the configured NSSAI for the HPLMN, the DNN and the request type towards the SMF identified by the SMF ID of the PDU session routing context, see page [16]. The Payload container IE as specified in FIGS. 6-8. For each payload
container entry…include back-off timer value when the payload container field of the payload container entry contains an uplink 5GSM message, see pages [24]. This technique is used for registering, by the processor, in a home PLMN (HPLMN); determining, by the processor, whether the mapped HPLMN S-NSSAI is received from the network node; and associating, by the processor, the back-off timer with the mapped HPLMN S-NSSAI in an event that the mapped HPLMN S-NSSAI is received from the network node.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Liu in order to make a more effective method by providing improved techniques for data transport in communication systems, see (Liu, [0010].).
Claims 12, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US 20200396648, US-provisional-application US 62862102, cited for priority, henceforth “Watfa”) in view of LG Electronics (3GPP TSG-CT WG1 Meeting #117, C1-193160, Reno (NV), USA, 13-17 May 2019, hemchforth “LG”), Watfa et al. (US 20200404734, henceforth “Watfa2”) and further in view of Liu (US 20200177333, US-provisional-application US 62774113, cited for priority, henceforth “Liu”).
Regarding claim 12, Watfa, LG and Watfa2 teach all the claim limitations of claim 11 above; and Watfa further teaches wherein (The UE may be configured to locally release all the PDU sessions that were requested to be transferred to the target system/VPLMN see [0107].  The UE may change the association of a back off timer to link it to a current network slice. This may allow a UE to send 5GSM requests in the event of an update to a new PLMN that is not indicated as congested, as well as help avoid sending 5GSM requests in the event an updated PLMN is congested, see [0110]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the 5GSM message comprises at least one of a PDU session modification command and a PDU session release command without a back-off timer value information element. However, Liu discloses the missing/crossed limitations comprising: (1) the 5GSM message comprises at least one of a PDU session modification command and a PDU session release command without a back-off timer value information element (SMF 110 supports functionalities relating to UP subscriber sessions, e.g., establishment, modification and release of Protocol Data Unit (PDU) sessions, see page [8], lines [5-10]. Examiner’s note: Examiner addressed at least one option of 2 options).

Regarding claim 13, Watfa, LG and Watfa2 teach all the claim limitations of claim 11 above; and Watfa further teaches wherein when the back-off timer is applied in all public land mobile networks (PLMNs), (Aspects of the present disclosure provides options for verifying the association of 5GSM back-off (BO) timers with S-NSSAI, see [0087]. FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, in accordance with certain aspects of the present disclosure, see [0076]. Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S-NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment. The 5GSM congestion re-attempt indicator IE is introduced to indicate whether the backoff timer (BO) applies for the serving PLMN only or for all PLMNs. If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped info in the selected S-NSSAI matches the mapped info associated with the BO timer, see [0074]. A UE re-initiates the UE requested PDU session establishment procedure with a new PDU session ID for the: PDU session type associated with the present PDU session, SSC mode associated with the present PDU session, DNN associated with the present PDU session, and the S-NSSAI associated with a mapped S-NSSAI if provided in the UE-requested PDU session establishment procedure of the present PDU session, see [0115]. The missing/crossed out limitations will be discussed in view of Liu.). 
 	As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) when the back-off timer is applied in all public land mobile networks (PLMNs), the S-NSSAI of PDU session of the 5GSM message comprises a mapped home PLMN (HPLMN) S-NSSAI of PDU session of the 5GSM message, and wherein the S-NSSAI associated with the back-off timer comprises the mapped HPLMN. However, Liu discloses the missing/crossed limitations comprising: (1) when the back-off timer is applied in all public land mobile networks (PLMNs), the S-NSSAI of PDU session of the 5GSM message comprises a mapped home PLMN (HPLMN) S-NSSAI of PDU session of the 5GSM message, and wherein the S-NSSAI associated with the back-off timer comprises the mapped HPLMN (The UE includes the PDU session information (PDU session ID, old PDU session ID, S-NSSAI, mapped configured S-NSSAI from the configured NSSAI for the HPLMN, DNN, request type). If an S-NSSAI is to be included, the UE shall set the S-NSSAI IE to the S-NSSAI selected for the PDU session from the allowed NSSAI for the serving PLMN, associated with the mapped configured NSSAI for the HPLMN, see page 13, lines [1-15]. The S-NSSAI associated with the PDU session identified by the PDU session ID is allowed for the target access type, the AMF shall forward the 5GSM message, the PDU session ID, the S-NSSAI, the mapped configured S-NSSAI from the configured NSSAI for the HPLMN, the DNN and the request type towards the SMF identified by the SMF ID of the PDU session routing context, see page [16]. The Payload container IE as specified in FIGS. 6-8. For each payload container entry…include back-off timer value when the payload container field of the payload container entry contains an uplink 5GSM message, see pages [24]. So, the S-NSSAI of PDU session of the 5GSM message comprises a mapped home PLMN (HPLMN) S-NSSAI of 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Liu in order to make a more effective method by providing improved techniques for data transport in communication systems, see (Liu, [0010].).
Regarding claim 14, Watfa, LG and Watfa2 teach all the claim limitations of claim 11 above; and Watfa further teaches 11 wherein when the back-off timer is applied in all public land mobile networks (PLMNs), (Aspects of the present disclosure provides options for verifying the association of 5GSM back-off (BO) timers with S-NSSAI, see [0087]. FIG. 9 illustrates scenarios and options for associating a backoff timer with slice information, in accordance with certain aspects of the present disclosure, see [0076]. Aspects of the present disclosure also provides techniques for verifying the association of (5GSM) backoff (BO) timers (e.g., based on updated S-NSSAI values). Conventionally, a BO timer is associated with what the UE provided at PDU session establishment. The 5GSM congestion re-attempt indicator IE is introduced to indicate whether the backoff timer (BO) applies for the serving PLMN only or for all PLMNs. If applicable for all PLMNs, then the UE cannot send any 5GSM request in any PLMN for which the mapped info in the selected S-NSSAI matches the mapped info associated with the BO timer, see [0074]. A UE re-initiates the UE requested PDU session establishment procedure with a new PDU session ID for the: PDU session type associated with the present PDU session, SSC mode the S-NSSAI associated with a mapped S-NSSAI if provided in the UE-requested PDU session establishment procedure of the present PDU session, see [0115]. The missing/crossed out limitations will be discussed in view of Liu.). 
 	As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the S-NSSAI of PDU session of the 5GSM message comprises a mapped home PLMN (HPLMN) S- NSSAI or serving PLMN S-NSSAI of PDU session of the 5GSM message, and wherein the S-NSSAI associated with the back-off timer comprises a mapped HPLMN. However, Liu discloses the missing/crossed limitations comprising: (1) the S-NSSAI of PDU session of the 5GSM message comprises a mapped home PLMN (HPLMN) S- NSSAI or serving PLMN S-NSSAI of PDU session of the 5GSM message, and wherein the S-NSSAI associated with the back-off timer comprises a mapped HPLMN  (The UE includes the PDU session information (PDU session ID, old PDU session ID, S-NSSAI, mapped configured S-NSSAI from the configured NSSAI for the HPLMN, DNN, request type). If an S-NSSAI is to be included, the UE shall set the S-NSSAI IE to the S-NSSAI selected for the PDU session from the allowed NSSAI for the serving PLMN, associated with the mapped configured NSSAI for the HPLMN, see page 13, lines [1-15]. The S-NSSAI associated with the PDU session identified by the PDU session ID is allowed for the target access type, the AMF shall forward the 5GSM message, the PDU session ID, the S-NSSAI, the mapped configured S-NSSAI from the configured NSSAI for the HPLMN, the DNN and the request type towards the SMF identified by the SMF ID of the PDU session routing context, see page [16]. The Payload container IE as specified in FIGS. 6-8. For each payload container entry…include back-off timer value when the payload container field of the payload container entry contains an uplink 5GSM message, see pages [24]. So, the S-NSSAI or serving PLMN S-NSSAI of PDU session of the 5GSM message, and wherein the S-NSSAI associated with the back-off timer comprises a mapped home PLMN (HPLMN) S-NSSAI. Examiner’s note: Examiner addressed one option of 2 options.). 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Liu in order to make a more effective method by providing improved techniques for data transport in communication systems, see (Liu, [0010].).
Regarding claim 20, Watfa, LG and Watfa2 teach all the claim limitations of claim 19 above; and Watfa further teaches wherein the 5GSM message comprises at least one of a PDU session modification command and a PDU session release command without a back-off timer value information element (The UE may be configured to locally release all the PDU sessions that were requested to be transferred to the target system/VPLMN see [0107].  The UE may change the association of a back off timer to link it to a current network slice. This may allow a UE to send 5GSM requests in the event of an update to a new PLMN that is not indicated as congested, as well as help avoid sending 5GSM requests in the event an updated PLMN is congested, see [0110]. The missing/crossed out limitations will be discussed in view of Liu.).
As noted above, Watfa is silent about the aforementioned missing/crossed limitations of: (1) the 5GSM message comprises at least one of a PDU session modification command and a PDU session release command without a back-off timer value information element. However, Liu discloses the missing/crossed limitations comprising: (1) the 5GSM message comprises at least one of a PDU session modification command and a PDU session release command without a back-off timer value information element (SMF 110 supports functionalities relating to UP subscriber sessions, e.g., establishment, modification and release of Protocol Data Unit (PDU) sessions, see page [8], lines [5-10]. Examiner’s note: Examiner addressed at least one option of 2 options).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Watfa’s method by adding the teachings of Liu in order to make a more effective method by providing improved techniques for data transport in communication systems, see (Liu, [0010].).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411   

/GARY MUI/Primary Examiner, Art Unit 2464